Citation Nr: 1113480	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-37 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1988 to November 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, continued the previously assigned noncompensable rating for hypertension.  In a January 2011 rating decision, the RO increased the rating for hypertension to 10 percent, effective July 4, 2005.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to a higher rating for the service-connected hypertension for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was previously before the Board in December 2009, at which time it denied issues of service connection for sleep apnea and for fatigue, and remanded the current issue on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.


FINDINGS OF FACT

The objective evidence of record pertaining to the Veteran's hypertension does not reflect diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in August 2005.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, a letter from the RO dated in January 2007 advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide notice pursuant to Dingess, supra, until after the rating decision on appeal; thus, there is a timing error as to the VCAA and Dingess notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, the additional Dingess notice was provided after issuance of the initial AOJ decision in October 2005.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in August 2005, followed by Dingess notice in January 2007, the RO readjudicated the claim in an SSOC dated in January 2011.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Finally, with regard to the additional notice requirements for increased rating claims, as is the case here, no VCAA letter was sent that was compliant with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the Veteran was not advised of the evidentiary and legal criteria necessary to substantiate a higher rating for his service-connected hypertension.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), relevant VA treatment records, and private treatment records as identified and authorized by the Veteran.  Further, the Veteran has submitted statements in support of his claim.  Additionally, the VA has provided the Veteran with VA examinations in connection with his claim.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its December 2009 Board remand.  Specifically, the RO was instructed to obtain the Veteran's medical treatment records dated after October 2006 and to provide the Veteran with a VA examination of his blood pressure to determine the nature, extent, and severity of his service-connected hypertension.  The Board finds that the RO has complied with these instructions to the extent possible.  Initially, the RO requested from the Veteran, and obtained, his private and VA treatment records dated after October 2006.  The RO also scheduled for the Veteran VA examinations in April 2010 and June 2010.  The April 2010 and June 2010 VA examination reports substantially comply with the Board's December 2009 remand directives as they responded to the questions posed in the December 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, July 2004) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Francisco, supra.  

In this case, the Veteran contends that his hypertension warrants a higher disability rating.  The Veteran's hypertension is rated as 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.104. 

Under Diagnostic Code 7101, a hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, warrants a 10 percent disability rating.  A hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, warrants a 20 percent disability rating.  A hypertensive vascular disease with diastolic pressure predominantly 120 or more warrants a 30 percent disability rating; and a hypertensive vascular disease with diastolic pressure predominantly 130 or more warrants a maximum 40 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.

VA treatment records from 2004 show that the Veteran had blood pressure readings of 142/90, 140/87, and 140/82 in March 2004; and 127/88 in October 2004.  A private treatment record from Health Station showed a blood pressure reading of 124/84 in July 2004.  Blood pressure readings from 2005 were 140/90 and 136/96 in April 2005; 139/89 in May 2005; 142/97 in the right arm and 139/82 in the left arm, also in May 2005; and 144/86 in October 2005.  In November 2005, the Veteran underwent an exercise study, during which his blood pressure rose from 130/70 to 184/76.  

A VA examination dated in September 2005 revealed blood pressure readings of 122/76 while lying, 137/87 while sitting, and 133/82 while standing.  See VA examination report dated in September 2005.  

VA treatment records dated from 2006 show that the Veteran had blood pressure readings of 146/92, with a note that the Veteran had suboptimal control over his hypertension, in May 2006; 131/87 in August 2006; and 145/93 in November 2006.  A private treatment record from Health Station showed a blood pressure reading of 141/96 in June 2006.  

VA and private treatment records dated from 2007 show that the Veteran had blood pressure readings of 134/88 and 128/86 in July 2007.  In 2008, VA treatment records show that the Veteran's blood pressure readings were 141/91 in April 2008 and 125/77 in September 2008.  A private treatment record from Harris Chiropractic Clinic dated in June 2008 showed a blood pressure reading of 162/118.

VA treatment records dated from 2009 and 2010 show blood pressure readings of 139/104 in August 2009 and 146/98 in January 2010.  Private treatment records from Health Station show blood pressure readings of 162/96, 160/90, and 142/88 in September 2009; and 140/96 in January 2010.

Another VA examination for hypertension in April 2010 showed blood pressure readings of 146/98, 139/89, and 133/93, with a diagnosis of hypertension.  See VA examination report dated in April 2010.  A VA examination dated in June 2010 showed blood pressure readings of 134/96, 130/94, and 134/95.  See VA examination report dated in June 2010.  

The Board finds that there is no evidence that, over the appeal period, the Veteran has had blood pressure readings with his diastolic pressure predominantly 110 or more or his systolic pressure predominantly 200 or more.  In fact, his diastolic reading was over 110 only once and his systolic readings have never been 200 or more.  For this reason, the Veteran's hypertension does not warrant a higher rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Consequently, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's hypertension.  38 C.F.R. § 4.3.  The Board adds that there has never been an occasion since the effective date of his award when the Veteran's hypertension has exceeded the current rating assigned by the RO.  Thus, there is no basis for further "staging" of his rating.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the disability markedly interferes with the Veteran's ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).  In fact, VA treatment records show only outpatient treatment.


ORDER

A disability rating in excess of 10 percent for hypertension is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


